                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MANUEL HERNANDEZ,

                     Plaintiff,
                                                       CIVIL ACTION
           v.                                          NO. 18-02912


CYNTHIA LINK, et al.,

                     Defendants.


                                     ORDER

      AND NOW, this 20th day of December 2019, upon consideration of Joseph

Korszniak & Cynthia Link’s Motion to Dismiss Amended Complaint (ECF No. 49),

Correct Care Solutions & Stephen Weiner’s Motion to Dismiss Amended Complaint

(ECF No. 50), Manuel Hernandez’s Response to Wills Eye Hospital’s Letter (ECF No.

58) and Hernandez’s Response to Link & Korszniak’s Motion to Dismiss (ECF No. 60),

it is hereby ORDERED that:

      1. Link & Korszniak’s Motion to Dismiss is GRANTED. All Eighth

         Amendment claims against Link and Korszniak are DISMISSED with

         prejudice; the remaining claims are DISMISSED without prejudice;

      2. Correct Care Solutions & Stephen Weiner’s Motion to Dismiss is GRANTED.

         All Eighth Amendment claims against Correct Care and Weiner are

         DISMISSED with prejudice; the remaining claims are DISMISSED

         without prejudice.

      3. Hernandez may amend his complaint—consistent with this Order and the

         attached Memorandum—on or before Friday, February 3, 2020;

                                         1
4. Defendant Wills Eye Hospital shall ANSWER Hernandez’s Amended

  Complaint on or before Friday, January 10, 2020; by the same date, it

  shall FILE A LETTER BRIEF—not to exceed five single-spaced pages—

  explaining its failure to answer the Amended Complaint; with its letter brief,

  Wills Eye Hospital shall attach the October 17, 2019, letter it sent to

  Hernandez and explain the circumstances and propriety of the letter. See

  (Order Denying Extension as Moot ¶ 1, ECF No. 59); Bilinski v. Wills Eye

  Hosp., 760 F. App’x 125 (3d Cir. 2019) (unpublished).




                                        BY THE COURT:


                                        /s/ Gerald J. Pappert
                                        GERALD J. PAPPERT, J.




                                    2
